In this negligence action we find that the verdict for defendant found by the jury was amply justified by the evidence. Plaintiff was not prejudiced by any disposition made by the trial court; in fact, all the applications complained about were granted. Plaintiff did have the services of an interpreter and the court did await the arrival of the police officer. The fact that these applications were granted with unfortunate curtness did not affect the outcome of the trial. No purpose is served by the degree of abruptness exhibited here, well intentioned as it evidently was, and it may in some instances result in prejudice. Nor does it actually serve to expedite disposition of a case, though the desire to accomplish that purpose undoubtedly induced the attitude. Concur — Botein, P. J., Breitel, Valente, McNally and Steuer, JJ.